                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   CASEY TROYER, as an individual and on
                                       behalf of all similarly situated employees,
                                  11                                                        No. 20-06065-WHA
                                                      Plaintiff,
                                  12
Northern District of California




                                               v.
 United States District Court




                                  13                                                        ORDER RE MOTION TO CERTIFY
                                       THE YERBA MATE CO., LLC, and                         CLASS
                                  14   GUAYAKI SUSTAINABLE
                                       RAINFOREST PRODUCTS, INC.,
                                  15
                                                      Defendants.
                                  16

                                  17

                                  18                                         INTRODUCTION
                                  19        In this wage-and-hour action, plaintiff alleges defendant misclassified his position as
                                  20   exempt from California’s general overtime and meal and rest break rules under the outside
                                  21   salesperson exemption. Plaintiff seeks to certify a class of former and current employees in the
                                  22   same position classified as exempt outside salespersons. For the reasons that follow, a class of
                                  23   employees like plaintiff classified as exempt outside salespersons during the class period is
                                  24   CERTIFIED. Certification of the underlying wage-and-hour claims is HELD IN ABEYANCE.
                                  25   Certification of the unlawful recording claim is DENIED.
                                  26                                           STATEMENT
                                  27        At all material times, defendant Guayaki Sustainable Rainforest Products, Inc., made
                                  28   yerba mate tea beverages. Defendant The Yerba Mate Co., LLC, was the primary distributor
                                   1       of the yerba mate beverages in California. Defendant Yerba Mate sold and distributed the

                                   2       drinks to a variety of retailers, including large chain supermarkets and grocery stores, chain

                                   3       convenience stores, and small, independent stores, and institutions like colleges and

                                   4       universities. Plaintiff Casey Troyer worked for defendant Yerba Mate as a “hacedor”* from

                                   5       December 2019 to August 2020. Yerba Mate uniformly classified plaintiff’s position as an

                                   6       “outside salesperson,” exempt from California’s usual rest and meal break and overtime rules.

                                   7             As a hacedor, plaintiff distributed the yerba mate drinks to defendant’s retail customers

                                   8       using a company vehicle. Each workday, plaintiff retrieved the drinks from defendant’s

                                   9       warehouse and loaded them into the company vehicle. A team of Yerba Mate employees

                                  10       based in Jacksonville, Florida, determined plaintiff’s daily sales route using an application

                                  11       made by third-party Encompass Technologies Development, LLC. Plaintiff used the

                                  12       Encompass app on his smartphone to view his daily sales route. The daily route information
Northern District of California
 United States District Court




                                  13       included a list of customers, the number of stops, and each customer’s purchase history, which

                                  14       plaintiff could use to gauge how many beverages he would need for the day.

                                  15             At each stop, plaintiff contacted the retailer representative responsible for making

                                  16       purchases of the drinks. Plaintiff recorded the details of the sale, if any, in the Encompass app.

                                  17       The number of drinks plaintiff sold varied from retailer to retailer and visit to visit; however,

                                  18       plaintiff did not have authority to vary the price, except to make promotional offers of free

                                  19       drinks. After confirming the sale, plaintiff unloaded the drinks from the vehicle and moved

                                  20       them into the customer’s store. Plaintiff also made deliveries to retailers who had pre-ordered

                                  21       drinks prior to delivery; in those circumstances, plaintiff made no sale. Some retailers required

                                  22       plaintiff to “merchandise” the drinks, i.e., remove the packaging and arrange the drinks on the

                                  23       display shelf in an aesthetically pleasing display, ready to be sold to the consumer. After he

                                  24       completed his route, plaintiff would deposit the day’s earnings in defendant’s bank account.

                                  25             Throughout his workday, the Encompass app recorded plaintiff’s activities. Each time

                                  26       plaintiff logged onto the app, viewed a customer’s information, arrived at a customer stop, or

                                  27

                                  28   *
                                           “Hacedor” is Spanish for “doer.” The plural of hacedor is “hacedores.”
                                                                                         2
                                   1   edited an invoice (which were stored in the app), the Encompass app recorded the date, time,

                                   2   location, and the customer identity associated with the activity (Dkt. No. 50-7; O’Neil Dep.

                                   3   112:22–113:18).

                                   4        Plaintiff’s duties also included team meetings, unloading cases of the drinks from a truck

                                   5   into the warehouse, delivering or receiving drinks to or from another hacedor, and cleaning and

                                   6   charging defendant’s electric delivery vehicle.

                                   7        Defendant paid plaintiff a flat salary of about $1,346.00 every two weeks: $16.83/hour

                                   8   times 80 hours compensable time per pay period. Plaintiff’s pay did not vary with time

                                   9   worked and defendant did not pay overtime or commissions.

                                  10        Plaintiff alleges that he frequently worked more than eight hours a day without meal or

                                  11   rest breaks. He alleges that although defendant did not expressly forbid him from taking

                                  12   breaks, defendant required plaintiff to complete his daily routes or risk termination; plaintiff
Northern District of California
 United States District Court




                                  13   alleges that he could not complete the routes on time if he took a meal or rest break.

                                  14        Plaintiff alleges violations of California’s rest and meal break rules, Cal. Lab. Code

                                  15   Sections 226.7 and 512, overtime compensation, Sections 510 and 1194, and derivative claims

                                  16   for wage statement and waiting time penalties, Sections 201, 202, 203, and 226. In addition,

                                  17   plaintiff alleges that defendant unlawfully recorded a confidential conversation he had with

                                  18   several co-workers at defendant’s warehouse early in the morning, in violation of California

                                  19   Penal Code Section 632.

                                  20        In the instant motion, plaintiff seeks to certify a class of “delivery driver ‘hacedores’ who

                                  21   worked in California and who were classified by Defendants as exempt from overtime during

                                  22   the period from April 6, 2016, to the present” and several subclasses (Dkt. No. 49 at 2). This

                                  23   order follows full briefing and a hearing held telephonically.

                                  24        For the following reasons, this order will CERTIFY the following class: Delivery driver

                                  25   hacedores like plaintiff classified as exempt from overtime under California’s outside

                                  26   salesperson exemption from April 6, 2016 to July 21, 2020.

                                  27        For now, certification applies solely to the classification question. We will revisit

                                  28   possible certification of the underlying wage-and-hour claims after we hold a trial on the
                                                                                         3
                                   1   classification issue. At that point, the Court will be better-informed to process the

                                   2   multitudinous and bone-crushing details of how plaintiff might establish class-wide overtime

                                   3   damages. Accordingly, the motion to certify a class as to the meal period, rest break, overtime,

                                   4   wage statement, and waiting time claims shall be HELD IN ABEYANCE.

                                   5        The motion to certify the unlawful recording claim is DENIED.

                                   6                                             ANALYSIS

                                   7        Certification of a class action is governed by Federal Rule of Civil Procedure 23. The

                                   8   plaintiff must show that the proposed class action satisfies each of the four prerequisites of

                                   9   Rule 23(a) and one of the three requirements of Rule 23(b). Rule 23(a) requires the plaintiff to

                                  10   show:

                                  11            (1) the class is so numerous that joinder of all members is impracticable;

                                  12            (2) there are questions of law or fact common to the class;
Northern District of California
 United States District Court




                                  13            (3) the claims or defenses of the representative parties are typical of the claims or

                                  14            defenses of the class; and

                                  15            (4) the representative parties will fairly and adequately protect the interests of the

                                  16            class.

                                  17        In addition, plaintiff here seeks certification under Rule 23(b)(3), which requires him to

                                  18   show that:

                                  19                the questions of law or fact common to class members predominate
                                                    over any questions affecting only individual members, and that a
                                  20                class action is superior to other available methods for fairly and
                                                    efficiently adjudicating the controversy.
                                  21
                                            A district court is required to do a rigorous analysis to determine if the requirements of
                                  22
                                       Rule 23 are satisfied. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350–51 (2011).
                                  23
                                       “Frequently that rigorous analysis will entail some overlap with the merits of the plaintiff’s
                                  24
                                       underlying claim. That cannot be helped. The class determination generally involves
                                  25
                                       considerations that are enmeshed in the factual and legal issues comprising the plaintiff’s cause
                                  26
                                       of action.” Id. at 351 (cleaned up).
                                  27

                                  28
                                                                                       4
                                            1.      THE OUTSIDE SALESPERSON EXEMPTION.
                                   1
                                             Under California law, employees who are “outside salespersons” are exempt from the
                                   2
                                       general meal and rest break and overtime protections. Cal. Lab. Code §§ 226.7(e), 1171. An
                                   3
                                       “outside salesperson” is an employee who
                                   4
                                                    customarily and regularly works more than half the working time
                                   5                away from the employer’s place of business selling tangible or
                                                    intangible items or obtaining orders or contracts for products,
                                   6                services or use of facilities.
                                   7   Cal. Indus. Welf. Com’n Wage Order 7-2001, § 2(J), codified at Cal. Code

                                   8   Regs. tit. 8, § 11070.

                                   9         The California Division of Labor Standards Enforcement, the state agency charged with

                                  10   enforcing the wage orders, has explained the rationale behind the exemption:

                                  11                Outside salesman have historically been exempt because it’s very
                                                    difficult to control their hours and working conditions. They set
                                  12                their own time, and they’re on the road, they call on their
Northern District of California




                                                    customers. Rarely do you know what they’re doing on an hour-to-
 United States District Court




                                  13                hour basis.
                                  14   Cal. Div. of Lab. Stands. Enf’t, Opinion Letter on Applicability of Outside Salesperson

                                  15   Exemption to Tract Homes Salespersons (Sep. 8, 1998), available at

                                  16   https://www.dir.ca.gov/dlse/opinions/1998-09-08.pdf.

                                  17        The Tenth Circuit has similarly explained:

                                  18                The reasons for excluding an outside salesman are fairly apparent.
                                                    Such salesman, to a great extent, work individually. There are no
                                  19                restrictions respecting the time he shall work and he can earn as
                                                    much or as little, within the range of his ability, as his ambition
                                  20                dictates. In lieu of overtime, he ordinarily receives commissions as
                                                    extra compensation. He works away from his employer’s place of
                                  21                business, is not subject to the personal supervision of his employer,
                                                    and his employer has no way of knowing the number of hours he
                                  22                works per day. To apply hourly standards primarily devised for an
                                                    employee on a fixed hourly wage is incompatible with the
                                  23                individual character of the work of an outside salesman.
                                  24   Jewel Tea Co. v. Williams, 118 F.2d 202, 207–08 (10th Cir. 1941).

                                  25        In Ramirez v. Yosemite Water Co., Inc., 20 Cal. 4th 785 (1999), a case involving very

                                  26   similar facts, the California Supreme Court set forth the authoritative construction of the state

                                  27   outside salesperson exemption. The Ramirez decision contrasted the state exemption with the

                                  28   federal counterpart, and described the relevant inquiry:
                                                                                       5
                                                             [T]he federal exemption focuses on defining the
                                   1                employee’s “primary function,” not on how much work time is
                                                    spent selling. Although the federal exemption does place a 20
                                   2                percent cap on nonexempt (i.e., nonsales) work, that cap does not
                                                    apply to any nonsales activities that are “incidental” to outside
                                   3                sales, including the making of deliveries. In other words, so long
                                                    as it can be shown that the individual’s chief duty or primary
                                   4                function is making sales, then every activity in any way incidental
                                                    to sales may be funneled into the exempt category and excluded
                                   5                from the 20 percent cap on nonexempt work.
                                   6                        Wage Order No. 7-80, on the other hand, makes no
                                                    mention of the primary function for which the person is employed.
                                   7                Rather, the state regulation takes a purely quantitative approach,
                                                    focusing exclusively on whether the individual “works more than
                                   8                half the working time . . . selling . . . or obtaining orders or
                                                    contracts.” State law also differs from the federal regulation in that
                                   9                it does not contain any provision that reclassifies intrinsically
                                                    nonexempt nonsales work as exempt based on the fact that it is
                                  10                incidental to sales. The language of the state exemption only
                                                    encompasses work directly involved in “selling . . . items or
                                  11                obtaining orders or contracts.”
                                  12                       *               *               *
Northern District of California
 United States District Court




                                  13                         Having recognized California’s distinctive quantitative
                                                    approach to determining which employees are outside
                                  14                salespersons, we must then address an issue implicitly raised by
                                                    the parties . . . Is the number of hours worked in sales-related
                                  15                activities to be determined by the number of hours that the
                                                    employer, according to its job description or its estimate, claims
                                  16                the employee should be working in sales, or should it be
                                                    determined by the actual average hours the employee spent on
                                  17                sales activity? The logic inherent in the IWC’s quantitative
                                                    definition of outside salesperson dictates that neither alternative
                                  18                would be wholly satisfactory. On the one hand, if hours worked on
                                                    sales were determined through an employer’s job description, then
                                  19                the employer could make an employee exempt from overtime laws
                                                    solely by fashioning an idealized job description that had little
                                  20                basis in reality. On the other hand, an employee who is supposed
                                                    to be engaged in sales activities during most of his working hours
                                  21                and falls below the 50 percent mark due to his own substandard
                                                    performance should not thereby be able to evade a valid
                                  22                exemption. A trial court, in determining whether the employee is
                                                    an outside salesperson, must steer clear of these two pitfalls by
                                  23                inquiring into the realistic requirements of the job. In so doing, the
                                                    court should consider, first and foremost, how the employee
                                  24                actually spends his or her time. But the trial court should also
                                                    consider whether the employee’s practice diverges from the
                                  25                employer’s realistic expectations, whether there was any concrete
                                                    expression of employer displeasure over an employee’s
                                  26                substandard performance, and whether these expressions were
                                                    themselves realistic given the actual overall requirements of the
                                  27                job.
                                  28   Id. 797, 801–02 (1999) (citations omitted).
                                                                                       6
                                                     A.      NUMEROSITY.
                                   1
                                             The class is delivery driver hacedores like plaintiff classified as exempt from overtime
                                   2
                                       under California’s outside salesperson exemption from April 6, 2016 to July 21, 2020. The
                                   3
                                       class likely exceeds at least 190 individuals (see Mosley Dep. at 129:1–4). Numerosity is
                                   4
                                       satisfied.
                                   5
                                                     B.      COMMONALITY.
                                   6
                                             The commonality element requires that there be a common contention among all class
                                   7
                                       members which is “of such a nature that it is capable of classwide resolution—which means
                                   8
                                       that determination of its truth or falsity will resolve an issue that is central to the validity of
                                   9
                                       each one of the claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350
                                  10
                                       (2011).
                                  11
                                             Here, defendant relies on its classification of the hacedores as exempt outside
                                  12
Northern District of California




                                       salespersons as its affirmative defense to the putative class members’ overtime claims. The
 United States District Court




                                  13
                                       correctness of the classification is necessarily central to the claims of each of the class
                                  14
                                       members because it is the defining characteristic of the class.
                                  15
                                             Defendant does not argue that commonality is not satisfied.
                                  16
                                                     C.      TYPICALITY.
                                  17
                                             To satisfy typicality, plaintiff must show that the “claims or defenses of the
                                  18
                                       representative parties are typical of the claims or defenses of the class.” FRCP 23(a)(3). “The
                                  19
                                       test of typicality is whether other members have the same or similar injury, whether the action
                                  20
                                       is based on conduct which is not unique to the named plaintiffs, and whether other class
                                  21
                                       members have been injured by the same course of conduct.” Wolin v. Jaguar Land Rover N.
                                  22
                                       Am., LLC, 617 F.3d 1168, 1175 (9th Cir. 2010).
                                  23
                                             Here, plaintiff’s defining contention is that defendant improperly classified him as an
                                  24
                                       exempt outside salesperson. As noted, that is the defining contention of the class. Defendant
                                  25
                                       relies on that classification to relieve it from the obligation it would otherwise have to pay the
                                  26
                                       employees overtime. Defendant does not argue that plaintiff’s claims are unique from the class
                                  27
                                       or that defendant would have defenses unique to some class members. Typicality is satisfied.
                                  28
                                                                                         7
                                                     D.      ADEQUACY.
                                   1
                                             The final requirement of Rule 23(a) requires that the representative party fairly and
                                   2
                                       adequately protect the interests of the class. To satisfy that requirement, the representative
                                   3
                                       plaintiff and counsel must not have any conflicts of interest with other class members and must
                                   4
                                       prosecute the action vigorously on behalf of the class. Staton v. Boeing Co., 327 F.3d 938, 957
                                   5
                                       (9th Cir. 2003).
                                   6
                                             Here, plaintiff’s lead counsel has submitted a declaration describing his qualifications,
                                   7
                                       including an undergraduate degree in economics, and extensive experience in wage and hour
                                   8
                                       litigation, including serving as class counsel in numerous wage and hour cases (Dkt. No. 49-1).
                                   9
                                       Two associates have assisted in the case and would also serve as class counsel.
                                  10
                                             Plaintiff’s counsel have vigorously litigated this case thus far, including the instant
                                  11
                                       motion, in support of which they deposed defendant’s director of human resources and the
                                  12
Northern District of California




                                       director of operations for California, and the COO of third-party app provider, Encompass
 United States District Court




                                  13
                                       Technologies Development, LLC, in addition to 12 putative class members. Plaintiff’s counsel
                                  14
                                       have also retained two experts, Dr. Brian Kriegler, Ph.D. statistics, and Dr. William W.
                                  15
                                       Roberts, Ph.D. economics, who have submitted reports about how classwide damages can be
                                  16
                                       calculated in this case.
                                  17
                                             In addition, counsel Mark L. Webb is associate counsel for plaintiff. Counsel Webb is a
                                  18
                                       former assistant united states attorney with significant experience prosecuting organized crime.
                                  19
                                       In his private practice, he has “focused on personal injury and [he] was successful in obtaining
                                  20
                                       a number of large verdicts” (Decl. of Webb at ¶ 2). Counsel Webb would assist Counsel Yoon
                                  21
                                       in trying this case if it went to trial (Decl. of Webb at ¶ 4).
                                  22
                                             Plaintiff has submitted a declaration that he understands he would have duties to the class
                                  23
                                       members as class representative to “put the interests of the Class before [his] own interests,” to
                                  24
                                       not “sell out the Class for [his] own personal gain,” and to “always actively participate in the
                                  25
                                       lawsuit” (Dkt. No. 49-3 at 361).
                                  26
                                  27

                                  28
                                                                                         8
                                   1        Defendant has pointed to no reason to believe that plaintiff’s counsel have any conflict of

                                   2   interest with putative class members or that plaintiff and plaintiff’s counsel would not

                                   3   vigorously prosecute this action on behalf of the proposed class; this order finds none.

                                   4        Adequacy of representation is satisfied.

                                   5                E.      RULE 23(b)(3).
                                   6        To certify a class under Rule 23(b)(3), plaintiff must show “that the questions of law or

                                   7   fact common to the class members predominate over any questions affecting only individual

                                   8   members, and that a class action is superior to other available methods for fairly and efficiently

                                   9   adjudicating the controversy.” “The Rule 23(b)(3) predominance inquiry tests whether

                                  10   proposed classes are sufficiently cohesive to warrant adjudication by representation.” Amchem

                                  11   Prods., Inc. v. Windsor, 521 U.S. 591, 623 (1997). “This analysis presumes that the existence

                                  12   of common issues of fact or law have been established pursuant to Rule 23(a)(2); thus, the
Northern District of California
 United States District Court




                                  13   presence of commonality alone is not sufficient to fulfill Rule 23(b)(3). In contrast to Rule

                                  14   23(a)(2), Rule 23(b)(3) focuses on the relationship between the common and individual

                                  15   issues.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1022 (9th Cir. 1998).

                                  16        Our court of appeals has held that while an employer’s policy of uniformly classifying a

                                  17   group of employees as exempt outside salespersons is a relevant factor to the Rule 23(b)(3)

                                  18   analysis, “it is an abuse of discretion to rely on such policies to the near exclusion of other

                                  19   relevant factors touching on predominance.” In re Wells Fargo Home Mortg. Overtime Pay

                                  20   Litigation, 571 F.3d 953, 955 (9th Cir. 2009).

                                  21        Our court of appeals has also recognized, however, that class certification is appropriate

                                  22   where a plaintiff shows “(a) company-wide policies governing how employees spend their

                                  23   time, or (b) uniformity in work duties and experiences that diminish the need for individualized

                                  24   inquiry.” Vinole v. Countrywide Home Loans, Inc., 571 F.3d 935, 947 (9th Cir. 2009) (citation

                                  25   omitted).

                                  26
                                  27

                                  28
                                                                                        9
                                                             (i)    The Sales Routes Governed How the Hacedores
                                   1                                Spent Their Time.
                                   2          The employees’ jobs centered on their daily sales routes and their use of the route

                                   3   accounting tool, the Encompass app. A team of Yerba Mate employees in Florida designed the

                                   4   hacedores’ daily sales routes using the app (Mosley Dep. at 92:18–93:4). Defendant designed

                                   5   the daily sales routes to be completed in eight hour shifts and to keep each hacedor within their

                                   6   specific, assigned areas (Mosley Dep. at 94:18–95:17). The daily sales routes served as the

                                   7   hacedores’ schedules (Mosely Dep. at 92:4–5).

                                   8          Each workday, the hacedores’ accessed their route using the Encompass app (Mosley

                                   9   Dep. at 91:21–92:3; O’Neill Dep. at 75:4–6). The hacedores did not plan their daily sales

                                  10   routes (Mosley Dep. at 92:18–21). They could not add or remove stops without a supervisor’s

                                  11   approval (O’Neill Dep. at 112:20–113:7). Defendant required the hacedores to follow their

                                  12   routes and complete every stop on the routes (O’Neill Dep. at 80:5–9). The Encompass app
Northern District of California
 United States District Court




                                  13   gave the hacedores driving directions (O’Neill Dep. at 94:5–10).

                                  14          Importantly, the hacedores used the Encompass app for virtually every task and the app

                                  15   recorded detailed data about every significant task they did, for both their active use of the app,

                                  16   for example, creating and editing invoices, and passively, like arriving at a customer location.

                                  17   For example, each time an hacedor arrived at a customer location, viewed a customer record,

                                  18   or opened or closed an invoice, the app recorded the date, time, location, and the customer

                                  19   associated with the action (see Dkt. No. 50-7; O’Neil Dep. at 121:16–122:18, 124:13–125:2,

                                  20   144:18–146:16). As an example, a spreadsheet showing one day’s worth of that data is

                                  21   included in the appendix to this order.

                                  22          In addition, the Encompass app recorded information about each invoice created by the

                                  23   employees, including the number of cases of drinks sold, the total sale, the customer, the date

                                  24   and time, and the route. Examples of that data are also included in the appendix to this order.

                                  25          The same data is available for all class members (O’Neil Dep. at 82:11–86:7, 177:11–

                                  26   22).

                                  27

                                  28
                                                                                       10
                                                           (ii)    The Hacedores Had Uniform Work Experiences
                                   1                               and Duties.
                                   2        The common proof offered by plaintiff, including the hacedor job description and the

                                   3   depositions of defendant’s director of operations for California, Nicholas O’Neill, and director

                                   4   of human resources, Jeanette Mosley, establish the following uniform work experiences:

                                   5                •   Defendant did not require applicants to have any previous sales

                                   6                    experience (Dkt. No. 49-3 at 631–32).

                                   7                •   Defendant did not pay the hacedores commissions or bonuses

                                   8                    (Mosley Dep. at 240:20–241:1, 118:5–9).

                                   9                •   Defendant paid a flat salary regardless of how many hours the

                                  10                    hacedores worked or how many drinks they sold (Mosley Dep.

                                  11                    at 149:12–151:4).

                                  12                •   Defendant did not do performance reviews (O’Neill Dep. at
Northern District of California
 United States District Court




                                  13                    124:5–125:10).

                                  14                •   The hacedores could not negotiate price with the retailers

                                  15                    (O’Neill Dep. at 112:4–7).

                                  16                •   The hacedores could not negotiate contracts with the retailers

                                  17                    (Mosley Dep. at 199:17–201:6; O’Neill Dep. at 208:13–19).

                                  18                    Their only obligation with regard to obtaining contracts was to

                                  19                    obtain the signature of the retailer’s representative approving

                                  20                    the instant sale (O’Neill Dep. at 208:13–19).

                                  21                •   Defendant’s sales team established new chain-retailer accounts

                                  22                    (Mosley Dep. at 198:8–14, 199:6–16; O’Neill Dep. at 61:6–

                                  23                    12). The hacedores could not sell to a chain retailer before the

                                  24                    sales team had established an account for that retailer (O’Neill

                                  25                    Dep. at 203:2–204:15; Mosley Dep. at 199:12–16).

                                  26        Ramirez instructed that in determining whether an employee “customarily and regularly

                                  27   work[ed] more than half the working time away from the employer’s place of business

                                  28   selling,” the most important question is: what are “the realistic requirements of the job”? 20
                                                                                      11
                                   1   Cal. 4th at 802. That inquiry is informed in part by “the employer’s realistic expectations,”

                                   2   and “the actual overall requirements of the job.” Ibid. “Considerations such as ‘the

                                   3   employer’s realistic expectations’ and ‘the actual overall requirements of the job’ are likely to

                                   4   prove susceptible of common proof.” Sav-On Drug Stores, Inc. v. Superior Court, 34 Cal. 4th

                                   5   319, 337 (2004).

                                   6           Here, the testimonies of the directors of operations and human resources show uniformity

                                   7   in work experiences among the class members and demonstrate that the realistic requirements

                                   8   of the job, defendant’s realistic expectations, and the actual overall requirements of the job are

                                   9   susceptible of common proof.

                                  10           Furthermore, the California Supreme Court has instructed that a trial court should

                                  11   “itemize the types of activities that it considers to be sales related, and the approximate average

                                  12   times that it finds the employee spent on each of these activities.” Ramirez, 20 Cal. 4th at 803,
Northern District of California
 United States District Court




                                  13   n. 5.

                                  14           This order finds that procedure to be especially useful here, where the employees

                                  15   performed “a reasonably definite and finite list” of tasks. Sav-On Drug Stores, 34 Cal. 4th at

                                  16   331.

                                  17           Primary Duties: At the beginning of their shifts, the hacedores opened the Encompass

                                  18   app on their smartphones and synchronized their app with the Encompass server to access their

                                  19   sales route for the day (O’Neill Dep. at 75:4–13). The hacedores loaded their delivery vehicles

                                  20   with drinks at defendant’s warehouse (O’Neill Dep. at 218:1–5, 224:1–22). The sales routes

                                  21   told the hacedores the historical sales for each retailer on the route so they knew how much

                                  22   product to load into their vehicles for the day (O’Neill Dep. at 77:10–78:6). The hacedores

                                  23   then followed their routes (O’Neill Dep. at 80:5–7). Defendant required the hacedores to

                                  24   complete every stop on their routes (ibid.). At each stop, the hacedores first checked-in with

                                  25   the “receiver,” i.e., the employee who had authority to buy the drinks on the retailer’s behalf

                                  26   (O’Neill Dep. at 94:15–95:7, 97:3–8). The hacedorrd then surveyed Yerba Mate’s assigned

                                  27   shelf space to see if the shelf needed to be restocked (O’Neill Dep. at 95:21–96:2, 97:21–98:5).

                                  28   If the retailer had “back stock,” i.e., drinks in the storage area of the store, the hacedores
                                                                                        12
                                   1   restocked the shelf with the back stock (O’Neill Dep. at 99:9–19). The hacedores

                                   2   “merchandise[d]” the shelf, which meant throwing away the packaging and arranging the

                                   3   drinks in a neat display on the shelf for sale to the consumer (O’Neill Dep. at 106:4–11).

                                   4   “Ideally,” or “hopefully,” the hacedores then surveyed the rest of the store to find available

                                   5   shelf space or refrigerator space where the retailer might be willing to stock additional drinks

                                   6   (O’Neill Dep. at 96:1–5, 98:6–9).

                                   7        The hacedores then went back to the receiver and made a recommendation to the receiver

                                   8   (O’Neill Dep. at 99:12–100:4). If the receiver approved a sale, the hacedores prepared an

                                   9   invoice in the Encompass app and a hard copy, the receiver signed the invoice, and the

                                  10   hacedores noted the receiver’s signature in the Encompass app and kept the hard copy (O’Neill

                                  11   Dep. at 104:18–105:4). The hacedores unloaded the drinks from the delivery car and put them

                                  12   in the back stock or on the display shelf and, if applicable, merchandised the shelf (O’Neill
Northern District of California
 United States District Court




                                  13   Dep. at 106:4–11).

                                  14        After completing the route, the hacedores deposited the cash and checks from the day’s

                                  15   sales in defendant’s bank account (O’Neill Dep. at 81:18–21).

                                  16        As noted, the hacedores constantly used the Encompass app, pressing the “sync” button

                                  17   to synchronize their local app to the server, for driving directions, creating and editing

                                  18   invoices, and more.

                                  19        Secondary Duties: The hacedeors’ secondary duties included cleaning and charging the

                                  20   electric delivery vehicles, helping their fellow hacedores complete their routes by completing

                                  21   one of their stops, and warehouse work, like cleaning and organizing the warehouse (O’Neill

                                  22   Dep. at 82:11–19, 93:4–6, 137:6–19, 139:6–17; Dkt. No. 49-3 at 631).

                                  23        Thus, plaintiff has shown both “facts regarding (a) company-wide policies governing

                                  24   how employees spen[t] their time, [and] (b) uniformity in work duties and experiences that

                                  25   diminish the need for individualized inquiry.” Vinole, 571 F.3d at 947.

                                  26                         (iii)   Defendant’s Arguments Are Unpersuasive.
                                  27        Defendant does not contest that the sales routes it designed for the hacedores governed

                                  28   how they spent their time or that they had uniform work duties. Instead, defendant primarily
                                                                                       13
                                   1   argues that the amount of time the hacedores spent on different tasks varied significantly from

                                   2   hacedor to hacedor and from stop to stop. Defendant has submitted declarations from several

                                   3   current employees showing that among the declarants, for example, the time it takes to prepare

                                   4   an invoice and collect payment varies from five minutes to thirty-five minutes and unloading

                                   5   the drinks from the delivery vehicle varies from one or two minutes to thirty minutes (Dkt. No.

                                   6   52 at 15). Thus, defendant argues, assuming some of those tasks qualify as sales-related tasks,

                                   7   the amount of time each hacedor spent on sales-related tasks may vary significantly.

                                   8        That argument is unpersuasive for two reasons, one factual, one legal. First, defendant

                                   9   overstates the significance of the fact that different hacedores spent different amounts of time

                                  10   on the same tasks depending on the hacedor and depending on the route. Defendant points to

                                  11   variation in the number of stops, the number of pre-order stops, how many customers required

                                  12   the hacedores to restock, and variability in how much time it took them to complete the same
Northern District of California
 United States District Court




                                  13   tasks, such as restocking or preparing an invoice. But defendant’s declarants confirm that the

                                  14   tasks themselves are the same, as described by defendant’s director of operations. In addition,

                                  15   it is undisputed that defendant designed the hacedores’ sales routes to be completed in about

                                  16   eight hours (see O’Neill Dep. at 137:10–19, 142:11–16; see also Mosley Dep. at 94:18–22).

                                  17        Second, defendant misunderstands the substantive test. Ramirez instructed:

                                  18                A trial court, in determining whether the employee is an outside
                                                    salesperson, must steer clear of these two pitfalls by inquiring into
                                  19                the realistic requirements of the job. In so doing, the court should
                                                    consider, first and foremost, how the employee actually spends his
                                  20                or her time. But the trial court should also consider . . . the
                                                    employer’s realistic expectations, whether there was any concrete
                                  21                expression of employer displeasure over an employee’s
                                                    substandard performance, and whether these expressions were
                                  22                themselves realistic given the actual overall requirements of the
                                                    job.
                                  23
                                       20 Cal. 4th at 802 (latter emphases added). In other words, the ultimate question is: What are
                                  24
                                       the realistic requirements of the job? How the employee actually spent his or her time is,
                                  25
                                       perhaps, the most probative indicator of the realistic requirements. But the employer’s realistic
                                  26
                                       expectations and the actual overall requirements of the job are also relevant, and those factors
                                  27
                                       are susceptible of common proof here because the hacedores had uniform work duties and
                                  28
                                                                                      14
                                   1   experiences and because defendant had a uniform policy controlling how the hacedores spent

                                   2   their time.

                                   3          In addition, the robust data collected by the Encompass app will allow us to find easily

                                   4   the numbers of hours spent on each task on an individual by individual basis and if some class

                                   5   members have too few hours on non-exempt tasks, they will lose while others will win. We

                                   6   can sort the winners in the class from the losers via a common method of proof, thanks to the

                                   7   app.

                                   8          2.     THE UNLAWFUL RECORDING CLAIM.
                                   9          Section 632(a) of California’s Penal Code prohibits “intentionally, and without the

                                  10   consent of all parties to a confidential communication, us[ing] an electronic amplifying or

                                  11   recording device to eavesdrop upon or record the confidential communication.”

                                  12          A conversation is confidential under Section 632(a) “if a party to that conversation has an
Northern District of California
 United States District Court




                                  13   objectively reasonable expectation that the conversation is not being overheard or recorded.”

                                  14   Flanagan v. Flanagan, 27 Cal. 4th 766, 776–77 (2002).

                                  15          Whether a person had an objectively reasonable belief that her conversation would not be

                                  16   recorded requires “individualized proof” of the specific circumstances of the conversation. See

                                  17   Hataishi v. First American Home Buyers Protection Corp., 223 Cal.App.4th 1454, 1467

                                  18   (2014).

                                  19          Plaintiff argues his Section 632(a) claim is amenable to class-wide adjudication because

                                  20   defendant never obtained consent from the class members to record their conversations in the

                                  21   warehouses. Plaintiff misplaces emphasis on the lack of consent. While lack of consent to be

                                  22   recorded is necessary to state a claim under Section 632(a), it is not by itself sufficient.

                                  23   Instead, plaintiff must show that under the specific circumstances in which his conversation

                                  24   took place, he had an objectively reasonable expectation that the conversation was not being

                                  25   overheard or recorded. See Kight v. CashCall, Inc., 200 Cal.App.4th 1377, 1396 (2011).

                                  26          Factors affecting whether a hacedor had an objectively reasonable expectation that his

                                  27   conversation was not being overheard or recorded include how many other employees were

                                  28   present in the warehouse at the time of the conversation; the number of participants in the
                                                                                        15
                                   1   conversation; how loudly the employee was speaking; or whether the hacedor had some reason

                                   2   to suspect that the cameras in the warehouse also recorded audio. Plaintiff has not shown that

                                   3   the Section 632(a) claim is susceptible of class-wide adjudication.

                                   4                                          CONCLUSION

                                   5        Therefore, a class of delivery driver hacedores like plaintiff classified as exempt from

                                   6   overtime under California’s outside salesperson exemption from April 6, 2016 to July 21, 2020

                                   7   is CERTIFIED. For now, certification applies solely to the classification question. Certification

                                   8   of the underlying wage-and-hour claims is HELD IN ABEYANCE.

                                   9        Certification of the unlawful recording claim is DENIED.

                                  10        Plaintiff Casey Troyer is APPOINTED representative of the class.

                                  11        Yoon Law, APC is APPOINTED counsel for the class.

                                  12        WITHIN TWO WEEKS OF THIS ORDER, the parties shall file a joint proposed class notice
Northern District of California
 United States District Court




                                  13   together with a plan of distribution and timeline for opt out. The proposed notice should

                                  14   conform to Rule 23(c)(2)(B).

                                  15        IT IS SO ORDERED.

                                  16

                                  17   Dated: June 29, 2021

                                  18
                                  19
                                                                                              WILLIAM ALSUP
                                  20                                                          UNITED STATES DISTRICT JUDGE
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      16
APPENDIX

PLAINTIFF TIME CLOCK EVENTS 2/6/2020




Column G contains the activity. Column F contains the customer associated with the activity. Column G contains the date and start
time for the activity. The start time is when plaintiff took the associated action on the Encompass app. For example, the start time for
view customer information is when the plaintiff opened “the customer record in the customer view screen” on the app (O’Neil Dep. at
124:13–19).

PLAINTIFF LOAD SHEETS SAMPLE, 12/30/19–1/7/20




This spreadsheet is a collection of five “load sheets,” one for each workday, which contain information about plaintiff’s sales routes
for those days. Note: Each load sheet contains information about each invoice created that day, including the total cases sold in each
invoice and the sale price. The number of invoices created on a particular day does not necessarily correspond to the number of stops
made because the driver may have made a stop without creating an invoice, e.g., if no drinks were sold (O’Neill Dep. at 170:15–
171:6). In addition, only those invoices with invoice numbers starting in “1831” were created by plaintiff (O’Neill Dep. at 187:13–
20).

PLAINTIFF LOAD SHEET HISTORY, 12/30/19–1/7/20




This spreadsheet shows more detailed information about the same invoices including the customer associated with each invoice. The
load sheet identification numbers in column A and the invoice numbers in column C correspond with the sheet above, allowing the
information from the two tables to be related.
